DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 17-21 are pending in this application.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-13 in the reply filed on 29 April 2022 is acknowledged.

Claims 2, 14, 15, and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.

Applicant’s election of black 1 as the species of dye compound, citric acid as the species of organic acid, benzyl alcohol as the species of aromatic compound, and a composition comprising an alcohol but not urea, with ethanol as the species of alcohol in the reply filed on 29 April 2022 is acknowledged.  Upon further reconsideration, the election of species requirement for the dye compound is withdrawn.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 3-11, and 13 are examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (EP 3159043, cited by Applicant in IDS filed 17 July 2020).
Regarding claims 1, 4, 5, and 13, Bae discloses eyebrow coloring composition which penetrates deep into the skin as well as on the surface of the skin to provide benefits such as good tinting power, no skin irritation, and good color staying power (e.g., abstract; paragraph [0017]).  The composition includes a color such as a dye, phenoxy ethanol (aromatic compound), and citric acid (organic acid) (e.g., paragraphs [0012]; [0037]).  Bae exemplifies a composition comprising Blue No. 1 and Red No. 227 (dye compounds), citric acid (organic acid) and phenoxy ethanol (aromatic compound) (e.g., see Example 1).  Therefore, the invention of Bae anticipates the claimed invention.
Regarding claim 3, Bae exemplifies Blue No. 1, Red No. 227, and Yellow No. 5 (e.g., Example 1), which are water-soluble dyes containing sulfonate and/or carboxylate groups.
Regarding claims 7-9, Bae further exemplifies 20 wt% ethanol in its composition (e.g., see Example 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Colaco et al. (“Colaco”, US 2013/0149358).
The invention of Bae is delineated above (see paragraph 8, above).
Additionally, Bae teaches amounts of color (dye compounds) of 0.3 to 6 parts by weight (e.g., paragraphs [0016], [0037]); amounts of organic acid (citric acid) of 0.1 to 0.5 parts by weight (e.g., paragraphs [0012], [0040]); and amounts of ethyl alcohol (ethanol) of 5 to 30 parts by weight (e.g., paragraphs [0012], [0030]).  Bae also exemplifies a composition comprising 1.41 wt% dye compounds; 0.2 wt% citric acid; and 20 wt% ethanol (e.g., see Example 1), which are within Applicant’s claimed ranges (see instant claim 11).
Specifically regarding claims 6 and 11 (and more generally regarding the remaining claims), Bae further teaches solvents used in its composition include water, butylene glycol, and ethyl alcohol (e.g., paragraph [0026]), with a preferred combination being 15 to 30 parts by weight of water, 10 to 20 parts by weight of butylene glycol, and 5 to 30 parts by weight of ethyl alcohol (e.g., paragraph [0030]).
Bae does not specifically teach the limitation wherein the solvent may include benzyl alcohol (claims 6, 11).
However, Colaco is in the field of long-wearing cosmetic compositions, particularly for improving the retention of pigments on a keratinous substrate such as hair (e.g., abstract; paragraph [0001]), including eyebrows (e.g., paragraph [0024]), and teaches suitable hydrophilic solvents in such compositions include butylene glycol and benzyl alcohol (e.g., paragraph [0048]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include benzyl alcohol as a solvent in the composition of the Bae; thus arriving at the claimed invention.  One skilled in the art would have been motivated to do so because butylene glycol and benzyl alcohol are both known hydrophilic solvents in compositions for imparting a long wearing color to hair such as eyebrows, as taught by Colaco, and therefore are functionally equivalent to one another.  Therefore, it would be well within the purview of the skilled artisan to choose either compound as a solvent in the composition of Bae, since the prior art establishes the functional equivalency of benzyl alcohol and butylene glycol.

Claims 1, 3-5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Goutsis et al. (“Goutsis”, US 2017/0354583, cited by Applicant in IDS filed 17 July 2020).
The invention of Bae is delineated above (see paragraph 8, above).
Specifically regarding claim 10 (and more generally regarding the remaining claims), Bae is silent with respect to the pH of the composition.
However, Goutsis is in the field of dyeing keratinous fibers, particularly human hair (e.g., abstract) with compositions containing acidic dyes and organic acid (e.g., paragraphs [0029], [0035]).  Note Applicant’s disclosure teaches its water-soluble dyes containing sulfonate and/or carboxylate groups are “acid dyes”; e.g., see as-filed specification at page 2, lines 33-34.  Goutsis generally teaches an acidic medium is typically required for acid dyes to be absorbed into keratin fibers (e.g., paragraph [0032]).  A pH of about 1.5 to 5.5 is preferred, and may be achieved by use of an organic acid such as citric acid (e.g., paragraphs [0032]-[0034]). 
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of Bae according to the teachings of Goutsis regarding pH, and adjust the pH of the composition of Bae to a pH of about 1.5 to 5.5; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because acidic dyes, such as those taught by Bae, are known to require an acidic medium to be absorbed into keratin fibers, as taught by Goutsis.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Colaco as applied to claims 1, 3-9, 11, and 13 above, and further in view of Goutsis et al. (“Goutsis”, US 2017/0354583, cited by Applicant in IDS filed 17 July 2020).
The inventions of Bae and Colaco are delineated above (see paragraphs 8 and 12, above).
Specifically regarding claim 10 (and more generally regarding the remaining claims), the prior art is silent with respect to the pH of the composition.
However, Goutsis is in the field of dyeing keratinous fibers, particularly human hair (e.g., abstract) with compositions containing acidic dyes and organic acid (e.g., paragraphs [0029], [0035]).  Note Applicant’s disclosure teaches its water-soluble dyes containing sulfonate and/or carboxylate groups are “acid dyes”; e.g., see as-filed specification at page 2, lines 33-34.  Goutsis generally teaches an acidic medium is typically required for acid dyes to be absorbed into keratin fibers (e.g., paragraph [0032]).  A pH of about 1.5 to 5.5 is preferred, and may be achieved by use of an organic acid such as citric acid (e.g., paragraphs [0032]-[0034]). 
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of Bae according to the teachings of Goutsis regarding pH, and adjust the pH of the composition of Bae to a pH of about 1.5 to 5.5; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because acidic dyes, such as those taught by Bae, are known to require an acidic medium to be absorbed into keratin fibers, as taught by Goutsis.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “wherein the colouring composition comprises: (a) 0.1 to 5 wt% of one or more dye compounds containing sulfonate and/or carboxylate groups; (b) 0.1 to 5 wt% citric acid; (c) 10 to 30 wt% ethanol; and (d) 5 to 10 wt% benzyl alcohol.”  However, independent claim 1, from which claim 11 depends, already recites component “(c)” as “an aromatic compound”.  The Examiner suggests Applicant amend claim 11 to read, “(c) 5 to 10 wt% benzyl alcohol; and (d) 10 to 30 wt% ethanol”, consistent with the remainder of the claim set.  Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611